      Case 1:15-cr-00866-AJN Document 96 Filed 09/03/21 Page 1 of 2




                                 LAW OFFICE OF
                             STEPHANIE M. CARVLIN, ESQ.
                                 140 Broadway, Suite 4610
                                New York, New York 10005


STEPHANIE M. CARVLIN, ESQ.                                  TELEPHONE: 212-748-1636
                                                            FAX: 212-858-7750
                                                            E-MAIL: CARVLIN@HOTMAIL.COM


                                     September 3, 2021


Honorable Alison J. Nathan
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re:     United States v. Roger Thomas Clark
               15-cr-866 (AJN)

Dear Judge Nathan:

        I write to advise the Court of the status of Roger Clark’s health and to
request that the Court set a sentencing date for him. I spoke with Mr. Clark by
telephone on Wednesday, September 1, 2021. He advised me that, while the
MDC declined to provide him with a COVID test, he believes that he does not
have COVID. He has continued to feel better since my last letter to the Court on
August 20, 2021. While his focus is still somewhat impaired, it has improved to
the extent that he believes that he is now able to participate in the sentencing
process. He does want some additional time now that he is better to consult with
me and to prepare a letter to the Court, expressing remorse for his participation
in the offense and describing his illness and its aftermath. Given Mr. Clark’s
limitations and the fact that the MDC, where Mr. Clark is being held, is
experiencing constant lockdowns, this may take some time. I therefore ask that
the Court set a date to sentence Mr. Clark in mid-October, 2021, at a time
convenient for the Court.

        I have consulted with the Assistant United States Attorneys who are
representing the government in this case, and the government has no objection
to this request.
      Case 1:15-cr-00866-AJN Document 96 Filed 09/03/21 Page 2 of 2




                                          Respectfully submitted,


                                          ___________/s/__________
                                          Stephanie Carvlin


cc:   AUSA Michael Neff
      AUSA Vladislav Vainberg (via ECF)
